Citation Nr: 1500091	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  12-07 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for chronic obstructive pulmonary disease.

4.  Entitlement to service connection for residuals of a traumatic brain injury.

5.  Entitlement to service connection for posttraumatic stress disorder.

6.  Entitlement to a rating in excess of 20 percent for right knee osteoarthritis.

7.  Entitlement to a rating in excess of 10 percent for tinnitus.

8.  Entitlement to an effective date earlier than January 13, 2010 for the grant of service connection for right knee osteoarthritis.

9.  Entitlement to an effective date earlier than January 13, 2010 for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1980 to November 1984.

This case comes before the Board of Veterans' Appeal (Board) on appeal of a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

A review of the Veterans Benefits Management System paperless claims processing system reveals notification of the Veteran's death from the Social Security Administration.  A review of the Virtual VA electronic claims file reveals a July 2014 Appellate Brief from the Veteran's representative and further notice of the Veteran's death. 


FINDING OF FACT

While the appeal was pending, and prior to the issuance of a final decision, VA received notice that the appellant had passed away on January [redacted], 2014.

CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction at this time to adjudicate the merits of the claims on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2014); but see 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. §§ 3.1010, 14.630, 14.631, 20.900, 20.1106, 20.1304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106.

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A; 38 C.F.R. § 3.1010(b).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A; 38 C.F.R. § 3.1010(a).

An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b).


ORDER

The appeal is dismissed.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


